Christianson, J.
(concurring specially). Tbe case before us involves a construction of the Federal and State Moratory Acts. The facts involved are fully stated in the opinion prepared by Mr. Justice Bronson. I agree with Mr. .Justice Bronson that plaintiff’s complaint wholly fails to state a cause of action within the purview of the Federal act. I also agree “that the execution of a sheriff’s deed evidences only the ministerial act of the officer to complete the formal transfer of the naked legal title after the expiration of tho period of redemption and does not affect the expiration of the redemption period.” In other words, I fully concur in the principles announced in paragraphs 1 and 2 of the syllabus and in. those portions of the opinion relating thereto. I have had some difficulty, however, in arriving at a conclusion as to the matters covered by paragraphs 3 and 4 of the syllabus, namely, the construction to be placed upon the phrase “During the time the United States is engaged in the present war,” in the state Moratorium Act. This phrase is contained in § 1 of the act, which section reads as follows: “No proceeding, by action or otherwise, shall bo had or taken in this state for the foreclosure of a mortgage, or other lien, on real or personal property, or for the cancelation of an executory contract for the sale of land; or for the recovery of any indebtedness against any person in tho active military service of the United States as hereinafter defined, during the time the United States is engaged in the present war and for an additional period of one year, and during such time no further proceedings shall be taken in any action or proceeding that is pending at the time of the taking effect of this act in which such a person is a party over the objection of such party, his attorney or any person interested on his behalf, nor shall any judgment against such person in the military service be enforced against him or his property during said period.” Laws Spec. Sess. 1918, chap. 10.
I am frank to confess that my mind is not free from doubt as to what the lawmakers intended should constitute the point of time when the United States should be deemed to be no longer engaged in the “present war.” Manifestly, “the time the United States is engaged in tho present war” would terminate upon the happening of one of two *551events: Namely, tbe signing of tbe armistice and tbe cessation of actual warfare, or the ratification of the.treaty of peace, or a declaration of a state of peace by the Federal government, which one of these two events did the lawmakers intend should constitute the termination of the period defined in the Moratorium Act as “the time the United States is engaged in the present war ? ■ According to the views expressed by Mr. Justice Bronson, the United States ceased to be engaged in the present war within the purview of the state act, upon the signing of the armistice and the cessation of actual warfare. As I have already indicated, I have some doubt as to what the lawmakers actually did intend. But it is elementary that laws must be construed so as to be valid and operative if it is at all possible to do so. The validity of State Moratory Acts is generally held to be dependent upon whether the time of suspension of remedies is reasonable or unreasonable. See note in 9 A.L.R. 11. In Strand v. Larson, 45 N. D. 7, 176 N. W. 736, this court held that a person who had been called into active military service was entitled, even after his discharge, to the benefits of the act, for the full period prescribed therein. It is a matter of common knowledge that most of the men who were engaged in active military service from this state have long since returned to their usual avocations. Many of these men were men of affairs. If the state Moratorium Act moans that actions may not be commenced to enforce contracts against them until one year after the treaty of peace has been signed or a state of peace declared to exist by the Federal government, then, manifestly, these men would be hampered in carrying on their business affairs, for a contract on which all remedies of enforcement are suspended, would be of little value. In view of the interpretation placed upon the State Moratorium Act in Strand v. Larson, supra. I am inclined to- agree that the only interpretation which could possibly sustain the validity of the act, against an attack on the ground that the suspension of remedies therein provided is unreasonable, is that placed upon it by Mr. Justice Bronson.
I am aware that the last legislative assembly attempted to define the term, “during the time the United States is engaged in the present war.” See chap. 138, Laws 1921. It is indeed difficult to understand exactly what the legislature intended by this enactment. Section 1 of that act says: “The period of time designated, ‘during the time *552the United States is engaged in the present war’ m section one (1) of chapter ten (10) of the Laws of the Special Session of the Fifteenth Legislative Assembly is hereby declared to be terminated November 11, 1921.’’ Section 2 of the act says: — “The period of time designated, The duration of the war’ in chapter 5 of the Laws of the Special Session of the Fifteenth Legislative Assembly is terminated.” As introduced, section 1 of the act also declared the period of time designated as “during the time the United States is engaged in the present war” to be terminated. During the course of passage, the act was amended so as to read as already indicated. It is for the courts to interpret and enforce laws. This action had been commenced, and had been determined by the trial court, before chapter 138, Laws 1921, was enacted, and the parties are entitled to the enforcement and application of laws existing at the time the controversy arose. "While it is difficult to harmonize the provisions of chapter 138, Laws 1921, it is somewhat significant that the lawmakers recognized that Armistice day, rather than the day on which the treaty of peace may be ratified, or a state of peace declared to exist, constituted the date on which it might appropriately be declared that the United States ceased to be engaged in the World War.
In my opinion there is, however, another reason why plaintiff’s complaint fails to state a cause of action within the purview of the State Moratorium Act. It will be noted that the act makes reference both to actions and proceedings sought to be instituted after, and to actions or proceedings pending at, the time it became effective. As to the former it provides that no actions or proceedings shall be commenced against persons in .the active military service of the United States in the present war within the prescribed period. As to the latter it provides that during the prescribed time “no further proceedings shall be taken in any action or proceeding that is pending at the time of the taking effect of this act in which such a person is party over the objection of such party, his attorney, or any person interested on his behalf.”
In this case the proceeding to foreclose the mortgage by advertisement had been completed, sale had been made, and certificate of sale issued to the purchaser, almost a month before the State Moratorium Act was enacted. The certificate of sale constituted a contract (Rob*553erts v. First Nat. Bank, 8 N. D. 504, 510, 79 N. W. 1049; Fisher v. Betts, 13 N. D. 197; E. J. Lander & Co. v. Deemy, 46 N. D. 273, 176 N. W. 922; 6 R. C. L. pp. 365, 366), and had the same force and effect as though it had been issued pursuant to a sale under a decree of foreclosure. Grove v. Great Northern Loan Co. 17 N. D. 352, 138 Am. St. Rep. 707, 116 N. W. 345.
I express no opinion as to the constitutionality of the State Moratorium Act. Nor do I express any opinion as to whether that act was wholly superseded by the Federal Soldiers and Sailors Civil Relief Act as has been ruled by the supreme courts of Oregon and Wisconsin. Konkel v. State, 168 Wis. 335, 170 N. E. 715; Pierrard v. Hoch, 97 Or. 71, 184 Pac. 494, 191 Pac. 328.